DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the lamp module " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " the lamp module " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruchhage et al. (20180135834), Bruchhage hereinafter.
Regarding claim 1, Bruchhage discloses a downlight fixture housing fabrication method comprising the steps of fabricating a lower portion (20, ¶ [68], fig. 2) of a downlight fixture housing; fabricating an upper portion (18) of the downlight fixture housing; and joining the upper and lower portions (fig. 3) to form a single downlight fixture housing by connecting the lower and upper portions together by at least one of press fitting (fig. 6) and/or the use of a bonding agent.
Regarding claim 2, Bruchhage discloses the additional step of forming a recess (See fig. 6 below) around the upper end of the lower portion (20) and/or a recess around the lower end of the upper portion (18), the recess or recesses being configured to allow one of the upper or lower portions to fit within at least part of the other of the upper or lower portions.

    PNG
    media_image1.png
    837
    726
    media_image1.png
    Greyscale



Regarding claim 4, Bruchhage discloses that the step of fabricating a lower portion (20) of a downlight fixture housing includes adding design elements (See fig. 4 below) to the lower housing portion (20) via machining.


    PNG
    media_image2.png
    499
    720
    media_image2.png
    Greyscale

Regarding claim 5, Bruchhage discloses that the step of fabricating an upper portion (18) of the downlight fixture housing includes die casting (¶ [69]) the upper portion (18) of the downlight fixture housing.
Regarding claim 6, Bruchhage discloses the step of fabricating an upper portion (18) of the downlight fixture housing includes die casting (¶ [69]) the upper portion (18) of the downlight fixture housing to include an at least partially closed upper end (18.1).  The limitation “at least partially closed upper end” is interpreted as permitting the upper end (18.1) to be completely closed (fig. 4).
Regarding claim 7, Bruchhage discloses the additional steps of: attaching a downlight mount (32, ¶ [69], fig. 3) to the upper portion (18) of the downlight fixture housing; and mounting the downlight to a surface by supporting the downlight mount (32) on the surface in a position that permits the removal of the lower portion (20) of the housing from the upper portion (18) of the housing through an opening in the surface without dismounting the upper portion (18) of the housing from the surface.
Regarding claim 8, Bruchhage discloses that the step of fabricating the upper portion (18) of the downlight fixture housing additionally comprises forming a lamp mount (32, ¶ [69], fig. 4) within the upper portion (18), the lamp mount (32) being shaped to removably receive a lamp (28); the step of fabricating the lower portion (20) of the downlight fixture housing additionally comprises forming the lower portion (20) for attachment to and detachment from the upper portion (18) after the lamp module (28) has been received by the lamp mount (32) in the upper portion (18), and without removing the lamp module  (28) from the lamp mount (32) (see fig. 4); and the step of fabricating the lower portion (20) of the downlight fixture housing additionally comprises forming the lower portion (20) for attachment to and detachment from the upper portion (18) after the lamp module  (28) has been received by the lamp mount (32), and without removing the lamp module  (28) from the lamp mount (32) (see figs. 3 & 4).  
Regarding claim 9, Bruchhage discloses a downlight fixture housing fabrication method comprising the steps of fabricating a lower portion (20, ¶ [68], fig. 2) of a downlight fixture housing; fabricating an upper portion (18) of the downlight fixture housing; joining the upper and lower portions to form a single downlight fixture housing (fig. 3); and connecting the lower and upper portions using a mechanical attachment system (fig. 6).




Regarding claim 10, Bruchhage discloses the additional step of forming a recess (See fig. 6 below) around the upper end of the lower portion (20) and/or a recess around the lower end of the upper portion (18), the recess or recesses being configured to allow one of the upper or lower portions to fit within at least part of the other of the upper or lower portions.

    PNG
    media_image1.png
    837
    726
    media_image1.png
    Greyscale

Regarding claim 12, Bruchhage discloses that the step of fabricating a lower portion (20) of a downlight fixture housing includes adding design elements (See fig. 4 below) to the lower housing portion (20) via machining.


    PNG
    media_image2.png
    499
    720
    media_image2.png
    Greyscale

Regarding claim 13, Bruchhage discloses that the step of fabricating an upper portion (18) of the downlight fixture housing includes die casting (¶ [69]) the upper portion (18) of the downlight fixture housing.
Regarding claim 14, Bruchhage discloses the step of fabricating an upper portion (18) of the downlight fixture housing includes die casting (¶ [69]) the upper portion (18) of the downlight fixture housing to include an at least partially closed upper end (18.1).  The limitation “at least partially closed upper end” is interpreted as permitting the upper end (18.1) to be completely closed (fig. 4).
Regarding claim 15, Bruchhage discloses that the step of connecting the upper and lower portions (18 & 20) comprises: providing a mechanical attachment system comprising a pin (P, hereinafter as denoted on the figure below) and a pinhole (PH, hereinafter as denoted on the figure below) formed in at least one of the upper and lower portions (18 & 20) of the downlight fixture housing where insertion of the pin (P) in the pinhole (PH) will resist separation of the upper and lower portions (18 & 20) from one another; and inserting the pin (P) at least partially into the pinhole (PH).

    PNG
    media_image3.png
    498
    718
    media_image3.png
    Greyscale

Regarding claim 17, Bruchhage discloses the additional steps of: attaching a downlight mount (32, ¶ [69], fig. 3) to the upper portion (18) of the downlight fixture housing; and mounting the downlight to a surface by supporting the downlight mount (32) on the surface in a position that permits the removal of the lower portion (20) of the housing from the upper portion (18) of the housing through an opening in the surface without dismounting the upper portion (18) of the housing from the surface.
Regarding claim 18, Bruchhage discloses that the step of fabricating the upper portion (18) of the downlight fixture housing additionally comprises providing a lamp mount (32, ¶ [69], fig. 4) within the upper portion (18), the lamp mount (32) being shaped to removably receive and retain a lamp (28) in the upper portion (18) (see figs. 3 & 4).
Regarding claim 19, Bruchhage discloses that the step of fabricating the lower portion (20) of the downlight fixture housing additionally comprises forming the lower portion (20) to include lower and upper openings (see fig. 4) through which a lamp module  (28, ¶ [69]) can pass and be received by, or removed from, the lamp mount (32) in the upper portion (18) without detaching the upper portion (18) from the lower portion (20).
Regarding claim 20, Bruchhage discloses that the step of fabricating the lower portion (20) of the downlight fixture housing additionally comprises forming the lower portion (20) for attachment to and detachment from the upper portion (18) after the lamp module (28, ¶ [69], fig. 4) has been received by the lamp mount (32) in the upper portion (18), and without removing the lamp mount (32) and the upper portion (18) (see fig. 4).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elmvang et al (20220026057), Elmvang hereinafter.

Regarding claim 9, Elmvang discloses a downlight fixture housing fabrication method comprising the steps of fabricating a lower portion (5, ¶ [75], fig. 7) of a downlight fixture housing; fabricating an upper portion (3) of the downlight fixture housing; joining the upper and lower portions (3 & 5) to form a single downlight fixture housing (fig. 9); and connecting the lower and upper portions (5 & 3)  using a mechanical attachment system (fig. 7).
Regarding claim 16, Elmvang discloses that the step of connecting the upper and lower portions (3 & 5) comprises: providing a mechanical attachment system comprising interior threads (29, ¶ [80], figs. 7, 9 & 13) formed in an inner circumferential surface of one of the upper and lower portions (3 & 5) of the downlight fixture housing, and exterior threads formed in an outer circumferential surface of the other of the upper and lower portions (3 & 5) of the downlight fixture housing; and threadedly engaging the interior threads with the exterior threads (fig. 7).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruchhage et al. (20180135834), Bruchhage hereinafter, in view of Scribante et al. (CN 105612385 A), Scribante hereinafter.
Regarding claim 3, Bruchhage discloses the claimed invention according to claim 1.
However, Bruchhage is silent about the step of fabricating a lower portion of a downlight fixture housing includes extruding the lower portion of the downlight fixture housing.
In the same field of endeavor, Scribante discloses a lamp housing can be produced by various manufacturing techniques including extrusion.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to include the step of fabricating a lower portion of a downlight fixture housing includes extruding the lower portion of the downlight fixture housing as taught by Scribante in the method of Burchhage, since extrusion is a well-known manufacturing technique.
Regarding claim 11, Bruchhage discloses the claimed invention according to claim 9.
However, Bruchhage is silent about the step of fabricating a lower portion of a downlight fixture housing includes extruding the lower portion of the downlight fixture housing.
In the same field of endeavor, Scribante discloses a lamp housing can be produced by various manufacturing techniques including extrusion.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to include the step of fabricating a lower portion of a downlight fixture housing includes extruding the lower portion of the downlight fixture housing as taught by Scribante in the method of Burchhage, since extrusion is a well-known manufacturing technique.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2875                                                                                                                                                                                             
/ANNE M HINES/           Primary Examiner, Art Unit 2875